ITEMID: 001-89123
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF GUZIUK v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza
TEXT: 5. The applicant was born in 1956 and lives in Szczecin. He is currently detained in Goleniów Prison.
6. On 7 March 2000 the Szczecin – Zachód District Prosecutor filed a bill of indictment with the Szczecin District Court. The applicant, a recidivist offender, was charged with three robberies and causing minor bodily harm. On 8 September 2000 the Szczecin District Court ordered that the case be transferred to the Regional Court and joined with the second set of proceedings (see below).
7. The applicant was arrested on 7 January 1998. On 8 January 1998 the Szczecin District Court ordered him to be placed in detention pending trial on suspicion of robbery, assault and intimidating a witness. His detention was subsequently extended by the District Court on 29 January, 31 March and 1 June 1998.
8. On 30 June 1998 the Poznań Court of Appeal (Sąd Apelacyjny) extended the applicant’s detention until 7 October 1998. It relied on the reasonable suspicion that the applicant had committed the offences with which he had been charged. It further held that the gravity of the charges and the likelihood that the applicant would be given a heavy sentence justified the risk that he might obstruct the proceedings.
9. On 29 September 1998 the Court of Appeal extended the applicant’s detention until 7 January 1999.
10. On 6 January, 29 July and 13 December 1999 the Supreme Court (Sąd Najwyższy) extended the applicant’s detention. It relied on the reasonable suspicion that the applicant had committed the offences in question. It also had regard to the nature of the charges against the applicant and their number. Furthermore, it held that the applicant had refused to consent to an examination by psychiatrists, and had thus deliberately prolonged the investigation.
11. In October 1999 the applicant was transported to Łódź Prison Hospital for treatment, where he went on a hunger strike. On 17 December 1999 he was transported back to Potulice Prison Hospital. He persistently refused to undergo the relevant medical tests (except for 2 X-rays of his lungs).
12. On 7 March 2000 the Szczecin District Prosecutor filed a bill of indictment with the Szczecin Regional Court. The applicant was charged with 26 different offences, including threatening to kill a witness, intimidating a witness, uttering threats, two counts of assault, extortion and a number of robberies. The applicant was the sole defendant. On the same date the prosecutor filed another bill of indictment with the Szczecin District Court. The applicant was charged with three robberies and causing minor bodily harm. Both sets of proceedings were joined on 8 September 2000.
13. On 17 March 2000 the Supreme Court extended the applicant’s detention until 30 September 2000. It held that it was necessary in order to secure the proper conduct of the proceedings and to prevent the applicant from obstructing them. Furthermore, it found that the applicant, by deliberately refusing to cooperate with the prison health service, had aimed at compelling the court to release him. Thus, he had impeded the conduct of the investigation.
14. On 21 April 2000 the Regional Court informed the applicant, who was suspected of having contracted tuberculosis, that if he continued to refuse to undergo medical tests with a view to determining whether he could participate in the trial without posing an epidemiological danger to other persons, the court would conduct the trial in his absence.
15. On 2 June 2000 the Regional Court stayed the proceedings. It found that the applicant had refused to undergo medical tests necessary to determine whether he was suffering from TB.
16. On 21 September 2000 the Poznań Court of Appeal extended the applicant’s detention until 31 March 2001, relying on the same grounds as given in the previous decisions.
17. On 14 November 2000 the Regional Court refused an application by the applicant for his release.
18. On 6 March 2001 the Regional Court applied to the Court of Appeal for a further extension of the applicant’s detention. It specified that the applicant had been charged with numerous offences against the residents of his neighbourhood. It found that there was a very significant risk that the applicant might obstruct the proceedings, given that it had been established in the course of the investigation that he had intimidated the victims. On 20 March 2001 the Court of Appeal extended the applicant’s detention until 30 September 2001, endorsing the arguments of the Regional Court. The applicant appealed. On 24 April 2001 a different panel of the Court of Appeal dismissed his appeal.
19. On 25 May 2001 the Regional Court resumed the trial. It noted that the applicant had persistently refused to undergo the relevant medical tests, and had thus impeded the proceedings. The applicant appealed against the decision to resume the trial. On 28 June 2001 the Court of Appeal quashed that decision on procedural grounds.
20. On 18 September 2001 the Court of Appeal extended the applicant’s detention until 30 March 2002. The decision was upheld on appeal.
21. On 29 January 2002 the Regional Court refused an application by the applicant for his release. It found that for many months he had hindered the conduct of the proceedings and attempted to compel the court to release him. It further noted that the applicant had persistently refused to undergo medical tests, and that his only aim had been to use the state of his health as an argument militating in favour of his release.
22. On 14 February 2002 the Regional Court resumed the proceedings. That decision was upheld on appeal on 14 March 2002.
23. On 20 March 2002 the Court of Appeal ordered that the applicant be kept in detention until 30 September 2002, invoking the grounds given in the previous decisions. On 28 May 2002 the Regional Court refused an application by the applicant for his release.
24. The Regional Court held hearings on 17 and 19 June 2002. On the former date it decided to conduct the trial in the applicant’s absence. It found that the applicant’s obstructive behaviour was the main obstacle to the conduct of the proceedings.
25. On 25 June 2002 the Regional Court decided to hear evidence from the applicant in Potulice Prison. However, the applicant remained silent throughout and did not answer any of the judge’s questions.
26. Further hearings were held on 28 June, 9 July, 2 August, 2 September, 7 and 23 October, 14 and 22 November, 5 and 16 December 2002. They took place in the applicant’s absence given that he had continuously refused to undergo medical tests. On 19 August 2002 the Regional Court informed the applicant that he could participate in the trial if he agreed to undergo medical tests and if their results showed that he did not pose a health risk to others.
27. On 19 September 2002 the Court of Appeal extended the applicant’s detention until 30 December 2002, finding that the grounds previously given remained valid.
28. On 20 December 2002 the Szczecin Regional Court convicted the applicant of all the offences with which he had been charged, except for one count of intimidating a witness and one count of robbery. It sentenced him to twelve years’ imprisonment.
29. The applicant appealed. On 8 April 2003 the Court of Appeal upheld the first-instance judgment.
30. The applicant unsuccessfully requested the Ombudsman to file a cassation appeal on his behalf. It appears that the applicant did not lodge a cassation appeal with the Supreme Court.
31. On 26 April 2002 the applicant lodged a criminal complaint with the prosecution service, alleging that he had been ill-treated by the prison staff. On 16 June 2002 the Nakło nad Notecią District Prosecutor refused to institute criminal proceedings, finding that no offence had been committed. It noted that the applicant had persistently refused to undergo treatment for TB. It further found that any disciplinary measure taken against the applicant had resulted from breaches of the relevant prison rules. The applicant appealed.
32. On 9 December 2002 the Nakło nad Notecią District Court upheld the contested decision. It held that the actions of the prison staff had been motivated by the applicant’s illness and his refusal to undergo medical treatment, and could not be considered as ill-treatment.
33. The applicant claimed that during his detention his correspondence was censored and/or delayed by the authorities.
34. The Nakło nad Notecią District Prosecutor dispatched a letter to the applicant on 10 June 2002. That letter was delivered to Potulice Prison on 11 June 2002. The envelope bears the stamp “Potulice Prison 11-06-2002”. However, the applicant submitted that the letter had been delivered to him on 24 June 2006, after having been censored by the Regional Court.
35. On 7 November 2002 the Court’s Registry sent a letter to the applicant. That letter was first delivered to Potulice Prison on 18 November 2002 and subsequently, according to the applicant, was sent to the Szczecin Regional Court. It was re-delivered to Potulice Prison on 28 November 2002 and given to the applicant on the same day. The envelope in which the Registry’s letter was sent bears two stamps that read “Potulice Prison 18112002” and “Potulice Prison 28-11-2002” and a handwritten note in pencil “R[egional] C[ourt] Szczecin”.
36. On 27 January 2003 the Court’s Registry sent the applicant a letter in which it acknowledged receipt of his application form. That letter was first delivered to Potulice Prison on 31 January 2003 and subsequently was sent to the Szczecin Regional Court. It was re-delivered to Potulice Prison on 11 February 2003 and given to the applicant on the same day. The envelope in which that letter was sent bears two stamps that read “Potulice Prison 3101-2003” and “Potulice Prison 11-02-2003” and a handwritten note in pencil “R[egional] C[ourt] Szczecin”.
37. On 31 January 2003 the Court’s Registry sent the applicant a letter in which it had acknowledged the receipt of his letter. That letter was first delivered to the Potulice prison on 6 February 2003, and, was subsequently sent to the Szczecin Regional Court. It was re-delivered to the Potulice prison on 17 February 2003 and given to the applicant on the same day. The envelope in which that letter was sent bears two stamps that read “Potulice Prison 06-02-2003” and “Potulice Prison 17-02-2003” and a hand written note in pencil “R[egional] C[ourt] Szczecin IIIK”.
38. On 9 April 2003 the Court’s Registry sent another letter to the applicant. That letter was first delivered to Potulice Prison on 15 April 2003 and was subsequently re-delivered to Wronki Prison on 22 April 2003, where the applicant had been transferred. The applicant claims that that letter was given to him on 30 April 2003. The envelope in which that letter was sent bears two stamps that read “Potulice Prison 15-04-2003” and “Wronki Prison 22-04-2003”.
39. The applicant’s counsel posted a letter to the applicant on 26 March 2003. That letter was first delivered to Potulice Prison on 28 March 2003 and subsequently, according to the applicant, was sent to the Szczecin Regional Court. It was re-delivered to Potulice Prison on 11 April 2003 and given to the applicant on the same day. The envelope in which it was sent bears two stamps that read “Potulice Prison 28-03-2003” and “Potulice Prison 11-04-2003” and a handwritten note in pencil “R[egional] C[ourt] Szczecin”.
40. The relevant domestic law and practice concerning the imposition of detention during judicial proceedings (aresztowanie tymczasowe), the grounds for its extension, release from detention and rules governing other “preventive measures” (środki zapobiegawcze) are stated in the Court’s judgments in the cases of Kudła v. Poland [GC], no. 30210/96, §§ 75-79, ECHR 2000-XI; Bagiński v. Poland, no. 37444/97, §§ 42-46, 11 October 2005; and Celejewski v. Poland, no. 17584/04, §§ 22-23, 4 August 2006.
41. The relevant domestic law concerning the means of monitoring the correspondence of persons involved in criminal proceedings applicable at the material time is set out in the Court’s judgment in the case of Michta v. Poland, no. 13425/02, §§ 33-39, 4 May 2006.
VIOLATED_ARTICLES: 5
